United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3873
                                  ___________

Antonio E. Blades,                 *
                                   *
            Appellant,             *
                                   *
      v.                           * Appeal from the United States
                                   * District Court for the District
Tim Schuetzle; Kevin Arthaud;      * of North Dakota.
Paula Bader; Donald Redmann;       *
Cordell Stromme; Chad Nelson,      *
                                   *
            Appellees.             *
                              ___________

                            Submitted: June 10, 2002

                                 Filed: September 9, 2002
                                  ___________

Before MORRIS SHEPPARD ARNOLD, HEANEY, and MURPHY, Circuit Judges.
                          ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

      Antonio Blades appeals the order of the district court1 granting defendants'
motion for summary judgment and dismissing his complaint with prejudice. We
affirm.



      1
        The Honorable Rodney S. Webb, United States District Judge for the District
of North Dakota, Southeastern Division.
                                          I.
       Antonio Blades, an inmate of the North Dakota Department of Corrections and
Rehabilitation, filed a complaint under 42 U.S.C. § 1983, claiming that prison
officials violated his eighth amendment rights by failing to protect him from a fellow
inmate, Marlon Comes. Mr. Blades later added a claim complaining that a
correctional officer discriminated against him because of his race in violation of the
fourteenth amendment.

       The defendants moved for judgment on the pleadings or in the alternative for
summary judgment as to both claims. A magistrate judge2 recommended that the
defendants' motion for summary judgment on the eighth amendment claim be granted
because Mr. Blades could not show that the defendants had acted with the requisite
state of mind. The magistrate judge also recommended that the discrimination claim
be dismissed because the facts that Mr. Blades alleged in support of it were not
actionable. The district court adopted the recommendations, granted the defendants'
motion for summary judgment, and ordered the complaint dismissed with prejudice.

                                           II.
       We deal first with the eighth amendment claim. A prison official violates the
eighth amendment if he or she "acts with deliberate indifference to a substantial risk
of harm to the prisoner." Perkins v. Grimes, 161 F.3d 1127, 1130 (8th Cir. 1998)
(citing Farmer v. Brennan, 511 U.S. 825, 834 (1994)). "To show deliberate
indifference, the prisoner ... must prove both that the official's acts caused a
sufficiently serious deprivation and that the official had a subjectively culpable state
of mind." Perkins, 161 F.3d at 1130. "With respect to the latter requirement, the
prisoner ... must prove that the official was aware of facts from which the inference
could be drawn that a substantial risk of serious harm existed and that the official


      2
          The Honorable Karen K. Klein, United States Magistrate Judge for the
District of North Dakota.

                                          -2-
drew that inference." Id. This subjective state of mind must be present before a
plaintiff can be successful because " 'only the unnecessary and wanton infliction of
pain implicates the Eighth Amendment.' " Jensen v. Clarke, 73 F.3d 808, 810 (8th
Cir. 1996) (quoting Wilson v. Seiter, 501 U.S. 294, 297 (1991) (internal quotation
marks, emphasis, and citations omitted in Jensen).

       Mr. Blades argues first that the prison knew as a general matter that Mr. Comes
was dangerous and that when they released him into the prison population they put
prisoners at risk for injury. "[N]ot ... every injury suffered by one prisoner at the
hands of another ... translates into constitutional liability for prison officials."
Farmer, 511 U.S. at 834. The duty to protect inmates requires that prison officials
"take reasonable measures to abate substantial risks of serious harm, of which the
officials are aware." Reece v. Groose, 60 F.3d 487, 491 (8th Cir. 1995). We have
held that prisons "are not required to segregate indefinitely all inmates whose original
crimes suggest they might be capable of further violence." Curry v. Crist, 226 F.3d
974, 978 (8th Cir. 2000). In Curry, we also recognized the validity of the general
view of prison officials that inmates serving life sentences tend to avoid trouble. See
id. The warden in charge of Mr. Comes had a good objective reason to believe that,
because Mr. Comes was serving a long sentence, he had a greater incentive to behave,
and Mr. Comes assured the warden that he would do so. Thus, based on the relevant
cases, the decision to release Mr. Comes to the general population does not rise to the
level of deliberate indifference necessary to establish liability.

       Mr. Blades also maintains that the prison officials should have kept Mr. Comes
away from him because they knew that Mr. Comes had made a threat against him.
The factual difficulty with this argument is twofold. First, prison officials acted
reasonably following the investigation of the threats made by Mr. Comes by placing
him in isolation and transferring Mr. Blades to another prison; Mr. Blades was
returned to the prison at issue only temporarily for medical treatment. It is undisputed
that the medical officials who transferred Mr. Blades back to the first prison did not

                                          -3-
know that Mr. Comes had threatened him, and that the officials at the first prison did
not know that Mr. Blades had been returned there for medical treatment when they
released Mr. Comes from isolation. Though this lack of coordination on the part of
prison officials might well give rise to an inference that they were negligent, mere
negligence provides insufficient support for a conclusion that Mr. Blades's eighth
amendment rights were violated. There is no evidence that the officials of the two
prisons showed deliberate indifference to Mr. Blades's safety by releasing Mr. Comes
back into the general population.

       Mr. Blades's own statements that Mr. Comes posed no risk of harm to him
would furnish a bar to his claim even if prison officials had been aware that he would
have come in contact with Mr. Comes when he returned to the first prison.
Mr. Blades was interviewed by prison officials after they learned of the threat by
Mr. Comes. While it is true that the prison officials did not tell Mr. Blades about the
threat, Mr. Blades testified at a hearing in the prison that he knew from several
sources that Mr. Comes had threatened to kill him, but that he believed that he was
in no danger from Mr. Comes and that he did not require any protection from him.
Mr. Blades, moreover, does not deny that he knew of the threat. A case on point is
Jackson v. Everett, 140 F.3d 1149 (8th Cir. 1998), in which we concluded that a
guard who failed to separate inmates did not recklessly disregard the risk of harm to
one of them, since the guard had investigated an alleged threat to the plaintiff by
questioning both inmates and they both had denied that they had any problems with
each other. See id. We were careful to point out in Jackson that the matter of
deliberate indifference must be determined with regard to the relevant prison official's
knowledge at the time in question, not with "hindsight's perfect vision," 140 F.3d at
1152, and that "threats between inmates are common" and do not, in every
circumstance, " 'serve to impute actual knowledge of a substantial risk of harm,' " id.
(quoting Prater v. Dahm, 89 F.3d 538, 541 (8th Cir. 1996)).




                                          -4-
        Mr. Blades's final argument, namely, that the prison was deliberately
indifferent to the risk of harm to him when it failed to notify him that Mr. Comes had
threatened him, also fails. Most damaging, perhaps, to this claim is the undisputed
fact that, as we have said, Mr. Blades already had knowledge of the threats and yet
he repeatedly assured prison officials that there was no problem between him and
Mr. Comes; he even denied that he needed any protection from Mr. Comes.
Furthermore, there is no case law supporting Mr. Blades's broad assertion that a
failure to inform a prisoner of a threat against him is deliberately indifferent to his
safety when, as here, prison officials in fact took steps to protect the prisoner from
that threat: As we have said, prison officials sent Mr. Comes to isolation and
transferred Mr. Blades to another prison upon concluding their investigation of the
threat.

                                          III.
       Mr. Blades's appeal from the dismissal of his racial discrimination claim is
without merit. As the magistrate judge recognized, the incidents of which Mr. Blades
complains do not, as a matter of law, amount to unconstitutional racial discrimination.
He alleges that a guard ridiculed the color of his palms and told him to smile so that
he could be seen in the dark. Though these words are thoroughly offensive, and it is
particularly reprehensible for a government official to utter them in the course of his
official duties, we believe that the use of racially derogatory language, unless it is
pervasive or severe enough to amount to racial harassment, will not by itself violate
the fourteenth amendment. See DeWalt v. Carter, 224 F.3d 607, 612 (7th Cir. 2000);
Williams v. Bramer, 180 F.3d 699, 705-06 (5th Cir. 1999); cf. Simmons v. O'Brien,
77 F.3d 1093, 1094 n. 2 (8th Cir.1996); Burton v. Livingston, 791 F.2d 97, 101 n.1.
(8th Cir. 1986); Black Spotted Horse v. Else, 767 F.2d 516, 517 (8th Cir. 1985). The
district court properly dismissed Mr. Blades's racial discrimination claim because the
offensive statements did not rise to an actionable level.




                                         -5-
                                          IV.
       For the reasons indicated, we believe that the district court properly granted the
defendants' motion for summary judgment. We therefore affirm the judgment of the
district court.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -6-